Response to Amendment
Applicant has amended claim 1 correcting issues that led to claims 4-6, 17, 18, 26 and 27 being rejected under 35 U.S.C. 112(a). Thus the prior rejection of claims 4-6, 17, 18, 26 and 27 under 35 U.S.C. 112(a) is rendered moot. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the image processing of the instant invention.
The instant invention is an image processing device and method for video coding. An image processing device includes a CPU configured to perform a transformation of a coding parameter. A first value of a coding parameter of a plurality of coding parameters is set for a first image. A coding parameter of a second image for a set of macroblocks is computed. The coding parameter of the first image is compared with the coding parameter of the second image. Based on the comparison, an amount of deviation of the second image from the first image in a horizontal direction is determined. The first image and the second image are moving images. The coding parameter of the first image is shifted in the horizontal direction by the determined amount of deviation. The first value of the coding parameter is transformed into a second value of the coding parameter based on the shift of the coding parameter of the first image by the determined amount of deviation. The coding parameter generated in at least one first frame of the first image is utilized in a second frame of the second image based on the transformation. An imaging time of the second frame is one of subsequent to or the same as an imaging time of the at least one first frame. The second image is different from the first image. The second image is encoded based on the second value of the coding parameter.
	Thus the instant invention provides a way to reduce the amount of required processing in video coding [¶0005]. An initial coding parameter, such as an intra-prediction mode, is determined for a first image and a second image wherein the coding parameter is associated with multiple macroblocks. The first initial coding parameter and second initial coding parameter are then compared. A shift amount is determined based on the comparison of coding parameter values. For example, "the shift amount computation unit 421 may be set to estimate a shift amount by computing the intra-prediction mode of the second image for some macroblocks and then comparing the intra-prediction of the second image to the intra-prediction mode of the first image " [¶0362].  The initial coding parameter value for the first image is then horizontally shifted by a transformation process in order to produce a coding parameter that is used for the second image. For example, "transform unit 412 decides a shift amount of the intra-prediction mode of the first image, and shifts the intra-prediction mode of the first image by the shift amount, thereby eliciting the intra-prediction mode of the second image... intra-prediction mode computation unit 422 shifts the supplied intra-prediction mode of the first image in the horizontal direction by a predetermined number of blocks" [¶0347-¶0351]. The initial coding parameter having undergone said transformation is then used as the coding parameter for the second image. As noted in ¶0366, "By actually comparing the intra-prediction mode of the first image and the intra-prediction mode of the second image as above, the image coding device 100 can elicit the shift amount more accurately." Thus the instant invention can exploit similarities between macroblocks of first and second images in order to generate a shift amount for horizontally shifting a first coding parameter value of a first image into a second coding parameter value of a second image.  
	A notable prior art of record is Wiegand et al. (WO2012/020092) (hereinafter Wiegand). As cited in prior actions, Wiegand discloses encoding/decoding of video data wherein coding parameters of a second video stream (such as a right view of a stereoscopic sequence) can be adopted and/or predicted from coding parameters of a first video stream (such as a corresponding left view of a stereoscopic sequence). A first video stream may include multiple parameters (such as motion vectors, disparity/depth maps, inter/intra modes, etc.) [page 6, line 33 through page 7, line 35] and a second video stream may scale/modify the coding parameters of the first stream in order to generate the coding parameters used for that second stream. For example, "coding parameters used for encoding the first view 12_1 are re-used in order to adopt same as, or predict, second coding parameters to be used in encoding the second view 12_2" [page 4, lines 7-18]. Thus Wiegand discloses a plurality of coding parameters for each video stream as well as various ways to adopt/predict coding parameters of the first video stream into the coding parameters of the second stream.  

	Other prior arts of record have been cited that disclose transforming coding parameters of a first image in order to generate coding parameters for a second image including Prieto et al. (US 2007/0280349) and Jeon et al. (US 2009/0103613). However these prior arts include similar deficiencies to those noted above. When analyzing the prior arts in totality, it is clear that it is known in the art to exploit coding parameters of a first image to generate those for a second image, however the prior art is silent on performing such a process in the manner as claimed by the instant invention.
	Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        March 27, 2021